By the Court

Stephens, J.,
delivering the opinion.
This action was founded on a seizure of possession committed and mesne profits appropriated by the intestate in his lifetime, with a continuation of the same wrongs by the administrator after the death of the intestate. If the action was properly brought against the administrator, it was right to preserve it against the administrator, de bonis non. The ground of objection to the making of this party, is rather a reason for it than against it, for it shows that the estate had got the benefit of a full administration of the land, and the estate, therefore, through its proper representative, ought to respond to the true owner. As to the purchaser who bought the land pendente lite, he, of course, took it subject to the result of the litigation.
Judgment affirmed.